Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00522-CV

                        IN RE Sam Edward DRAPER and Elsie Martin-Simon

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 6, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 25, 2014, relators filed a petition for writ of mandamus. The court has considered

relators’ petition for writ of mandamus and is of the opinion that relators are not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 12724B, styled In the Matter of the Marriage of Julie A. Mogenis and Sam
Edward Draper, pending in the 198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson
presiding.